1         Edward J. Maney
          Chapter 13 Trustee
2         101 N. First Ave., Suite 1775
          Phoenix, Arizona 85003
3         Telephone (602) 277-3776
          ejm@maney13trustee.com
4
                                  IN THE UNITED STATES BANKRUPTCY COURT
5                                         FOR THE DISTRICT OF ARIZONA

6         In re:                                          )       CHAPTER 13 PROCEEDINGS
                                                          )
7                                                         )       CASE NO. # 2: 20-11819-PS
                      MANUEL E. CASTILLO,                 )
8                                                         )       TRUSTEE'S EVALUATION AND
                                                          )       RECOMMENDATION(S) REPORT WITH
9                                                         )       NOTICE OF POTENTIAL DISMISSAL IF
                                                          )       CONDITIONS ARE NOT SATISFIED
10                                                        )       RE: CHAPTER 13 PLAN
                                          (Debtor(s)      )       docket #2       filed October 27, 2020
11

12                 Edward J. Maney, Trustee, has analyzed the Debtor’s Chapter 13 Plan and supporting

13        documents and submits the following evaluation and recommendation(s):
14
     General requirements:
15

16
          a.       Due to the possibility of errors on the claims docket, it is the attorney’s responsibility to review
17                 all proofs of claim filed with the Court and resolve any discrepancies between the claims and
                   the Plan prior to submitting any proposed Order Confirming Plan to the Trustee. Please
18                 submit a copy of the Court’s Claims Register with any submission of the Order Confirming.

19    b.           Requests by the Trustee for documents and information are not superseded by the filing of an
                   amended plan or motion for moratorium.
20
      c.           The Trustee will object to any reduction in the Plan duration or payout in a proposed Order
21                 Confirming Plan unless an amended or modified plan is filed and noticed out.

22    d.           The Debtors are required to provide directly to the Trustee, within 30 days after their filing,
                   copies of their federal and state income tax returns for every year during the duration of the
23                 Chapter 13 Plan. This requirement is to be included in any Order Confirming.
24    e.           The Trustee requires that any proposed Order Confirming Plan state: “The Plan and this
                   Order shall not constitute an informal proof of claim for any creditor.”
25
     f.            The Trustee requires that any proposed Order Confirming Plan state: “Debtor is instructed to
26                 remit all payments on or before the stated due date each month. Debtor is advised that when
                   payments are remitted late, additional interest may accrue on secured debts, which may result in
27
                   a funding shortfall at the end of the Plan term. Any funding shortfall must be cured before the
28                 Case can be discharged. This requirement is effective regardless of Plan payments
                   suspensions, waivers or moratoriums, and must be included in any Plan Confirmation Orders.”

     Case 2:20-bk-11819-PS               Doc 12     Filed 01/22/21      Entered 01/22/21 14:03:46          Desc
                                                      Page 1 of 3
1                                                                        Trustee’s Recommendation
                                                                         Case No.# 2: 20-11819-PS
2                                                                        Page #2

3

4

5     g.   At the time of confirmation, the Trustee will require the Debtors to certify that they are current
           on all required tax filings and any domestic support orders.
6
      h.   At the time of confirmation, the debtor(s) are required to certify, via language in the Order
7          Confirming, that they are current on all payments that have come due on any Domestic Support
           Orders since the filing of their case and that they are current on all required tax return
8          filings [pursuant to 11 U.S.C. §1308].
9
      i.   DEBTORS / DEBTORS’ COUNSEL REMINDER - A letter is to be submitted to the Trustee,
10         accompanying any Order Confirming, addressing all issues as they are listed in the Trustee’s
           Recommendation. In addition, all documents (ex: tax returns, paystubs etc.) submitted to the
11         Trustee must be redacted – in compliance with Fed.R.Bankr.P.9037 -- by debtors and/or their
           counsel.
12

13

14
     Specific Recommendations:
15

16
     1.    The Trustee requires the debtors supply a copy of statements that reveals the balance on
17         hand - in all of their financial/bank accounts - on the date of the filing of their case.
18
     2.    The proof of claim filed by the Arizona Department of Revenue (amended, priority claim #1, filed
19         December 18, 2020) differs by classification and/or amount from this creditor’s treatment under
           the Plan. To resolve this discrepancy, the Trustee requires either; a) Debtor object to the Proof
20         of Claim; b) the creditor sign-off on an Order Confirming; c) the Order Confirming be altered to
           pay the creditor pursuant to the Proof of Claim; or d) Debtor file an Amended Plan to provide for
21         the creditor's claim as shown by the Proof of Claim.

22

23                 In summary, the Plan can be confirmed subject to the condition(s) noted above,
           adequate funding, and timely filed Stipulated Order Confirming, and Court approval. The
24         Trustee requires that any Stipulated Order Confirming contain the “wet” signatures from
           the debtors (where applicable), debtors counsel and objecting creditors if there are any.
25          General unsecured creditors (including secured creditors with unsecured deficiency balances)
           will be paid through the Trustee, approximately $3,127 or an estimated 22% of general
26         unsecured claims, subject to timely filed and allowed claims. Chapter 7 reconciliation
           requirement must be met given debtors’ scheduled $27 equity in non-exempt property at
27         petition date. You are hereby advised that the Trustee may lodge an Order of Dismissal
           should Debtor fail to resolve item(s) #1 above and submit a Stipulated Order Confirming
28         to the Trustee for review and signature or request a hearing within 30 days from the date
           of the mailing of this Trustee's Recommendation.

     Case 2:20-bk-11819-PS       Doc 12     Filed 01/22/21     Entered 01/22/21 14:03:46         Desc
                                              Page 2 of 3
1                                                                                    Trustee’s Recommendation
                                                                                     Case No.# 2: 20-11819-PS
2                                                                                    Page #3
           Date See Electronic Signature Block
3
                                                                              EDWARD J. MANEY,
4                                                                             CHAPTER 13 TRUSTEE
5

6

7
                                                                            Edward J. Digitally       signed
                                                                                             by Edward J.
                                                                            Maney,
8
                                                                                             Maney, Esq.
9                                                                                            Date: 2021.01.22
10                                                                    By:   Esq.             11:36:35 -07'00'
                                                                             _______________________________
                                                                              Edward J. Maney ABN 12256
11                                                                            CHAPTER 13 TRUSTEE
                                                                              101 North First Ave., Suite 1775
12                                                                            Phoenix, Arizona 85003
                                                                              (602) 277-3776
13                                                                            ejm@maney13trustee.com

14
           Copies of the forgoing
15         mailed on [see electronic signature],
           to the following:
16

17
           Manuel Castillo
18         1500 W. Thunderbird Rd., Apt.#102
           Phoenix, Arizona 85023
19         Debtor

20

21         Thomas A. McAvity, Esq.
           4131 Main Street
22         Skokie, IL 60076-2780
           Debtor’s counsel
23

24

25

26

27               Tonia D                Digitally signed by Tonia D
                                        Butcher

                 Butcher                Date: 2021.01.22 13:29:06
                                        -07'00'
28         By:
                    Trustee’s Clerk

     Case 2:20-bk-11819-PS          Doc 12         Filed 01/22/21           Entered 01/22/21 14:03:46       Desc
                                                     Page 3 of 3
